                                                                                      Case 2:19-cv-00083-JCM-GWF Document 4 Filed 01/22/19 Page 1 of 3



                                                                                  1   Adam P. Segal, Esq.
                                                                                      Nevada Bar No. 6120
                                                                                  2   Christopher M. Humes, Esq.
                                                                                      Nevada Bar No. 12782
                                                                                  3
                                                                                      BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                  4   100 North City Parkway, Suite 1600
                                                                                      Las Vegas, NV 89106-4614
                                                                                  5   Telephone: 702.382.2101
                                                                                      Facsimile: 702.382.8135
                                                                                  6   asegal@bhfs.com
                                                                                  7   chumes@bhfs.com

                                                                                  8   Attorneys for Defendant Nevada Resort Association -
                                                                                      IATSE Retirement Local 720 Pension Plan
                                                                                  9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                                UNITED STATES DISTRICT COURT
                                                                                 11
                                            100 North City Parkway, Suite 1600




                                                                                                                          DISTRICT OF NEVADA
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                                                      DAWN WOLGAST, an individual,                            CASE NO.: 2:19-cv-00083-JCM-GWF
                                                      702.382.2101




                                                                                 13
                                                                                                                            Plaintiff,
                                                                                 14
                                                                                      v.                                                        STATEMENT REGARDING
                                                                                 15                                                             REMOVAL
                                                                                      THEATRICAL STAGE EMPLOYEES LOCAL 720
                                                                                 16   PENSION PLAN
                                                                                 17                                         Defendant.
                                                                                 18
                                                                                                 Defendant Nevada Resort Association - IATSE Retirement Local 720 Pension Plan (the
                                                                                 19
                                                                                      “Plan”) (incorrectly named as the Theatrical Stage Employees Local 720 Pension Plan)
                                                                                 20
                                                                                      respectfully submits this Statement Regarding Removal pursuant to the Court’s January 14, 2019,
                                                                                 21
                                                                                      Minute Order:
                                                                                 22
                                                                                                 1.    On December 28, 2018, Plaintiff Dawn Wolgast (“Wolgast”), served a Small
                                                                                 23
                                                                                      Claims Complaint on the Plan in the Justice Court, Clark County, Nevada, entitled Wolgast v.
                                                                                 24
                                                                                      Theatrical Stage Employees Local 720 Pension Plan, Case No. 18A004252 (the “Small Claims
                                                                                 25
                                                                                      Action”).
                                                                                 26
                                                                                                 2.    On December 28, 2018, Plaintiff Dawn Wolgast (“Wolgast”), also served a
                                                                                 27
                                                                                      summons on the Plan in the Small Claims Action.
                                                                                 28
                                                                                      18603002                                           1
                                                                                      Case 2:19-cv-00083-JCM-GWF Document 4 Filed 01/22/19 Page 2 of 3



                                                                                  1              3.   The removal is not based on diversity jurisdiction.

                                                                                  2              4.   The notice of removal was not filed more than thirty (30) days after receiving a

                                                                                  3   copy of the summons and complaint.

                                                                                  4              5.   The Small Claims Action has been pending for less than a year.

                                                                                  5              6.   The Plan is the only defendant in this matter.

                                                                                  6

                                                                                  7     Dated this 22th day of January, 2019.       BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                  8

                                                                                  9                                                 By: /s/ Christopher M. Humes
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                                                 Adam P. Segal, Esq., Nevada Bar No. 6120
                                                                                                                                    Christopher M. Humes, Esq. Nevada Bar No. 12782
                                                                                 11                                                 100 North City Parkway, Suite 1600
                                            100 North City Parkway, Suite 1600




                                                                                                                                    Las Vegas, NV 89106-4614
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                                                                    Attorneys for Defendant Nevada Resort Association
                                                                                 13                                                 - IATSE Retirement Local 720 Pension Plan
                                                                                 14

                                                                                 15

                                                                                 16

                                                                                 17

                                                                                 18

                                                                                 19
                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28

                                                                                      18603002                                          2
                                                                                      Case 2:19-cv-00083-JCM-GWF Document 4 Filed 01/22/19 Page 3 of 3



                                                                                  1                                      CERTIFICATE OF SERVICE
                                                                                  2
                                                                                                 Pursuant to Federal Rule of Civil Procedure 5(b), I certify that I am an employee of
                                                                                  3
                                                                                      Brownstein Hyatt Farber Schreck, LLP and that on January 22, 2019, I served a true copy of the
                                                                                  4
                                                                                      foregoing STATEMENT REGARDING REMOVAL via:
                                                                                  5
                                                                                          a. CM/ECF System
                                                                                  6
                                                                                          b. U.S. Mail in a sealed envelope(s) mailed with postage thereon fully prepaid upon:
                                                                                  7

                                                                                  8
                                                                                       Dawn Wolgast
                                                                                  9    5573 Golden Palms Court
                                                                                       Las Vegas, Nevada 89148
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10
                                                                                       Plaintiff Dawn Wolgast
                                                                                 11
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13              I declare under penalty of perjury that the foregoing is true and correct.

                                                                                 14                                         /s/ Ebony Davis
                                                                                                                            An Employee of Brownstein Hyatt Farber Schreck, LLP
                                                                                 15

                                                                                 16

                                                                                 17

                                                                                 18

                                                                                 19
                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28

                                                                                      18603002                                          3
